UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

La

earn re a a SE TR er

d

i
|
Constantino Kosmidis, t JAN 13 2020 |

cnt name

Plaintiff, mau
18-cv-8413 (AJN)

_y—
ORDER
Port Authority of New York and New Jersey, ef

al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s December 12, 2019 Order in the above-captioned matter, a
post-discovery status conference is scheduled for January 24, 2020. In light of this deadline, it is
hereby ORDERED that by January 17, 2020, the parties shall meet and confer and submit a joint
letter to the Court. The joint letter shall:

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

2) Include a statement regarding the status of any settlement discussions and whether the
parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
Program for settlement discussions;

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and

4) Ifno party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
Individual Practices in Civil Cases, and (b) potential trial dates.

SO ORDERED.

Dated: January Ab. 2020
New York, New York

 
     

\) ALISOR J. NATHAN
United States District Judge

 

 
